Name: 81/107/EEC: Commission Decision of 9 February 1981 authorizing the Grand Duchy of Luxembourg to fix additional criteria for the definition of 'producer of sheepmeat' (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-03-11

 Avis juridique important|31981D010781/107/EEC: Commission Decision of 9 February 1981 authorizing the Grand Duchy of Luxembourg to fix additional criteria for the definition of 'producer of sheepmeat' (Only the French text is authentic) Official Journal L 064 , 11/03/1981 P. 0011 - 0011****( 1 ) OJ NO L 183 , 16 . 7 . 1980 , P . 1 . ( 2 ) OJ NO L 359 , 31 . 12 . 1980 , P . 16 . ( 3 ) OJ NO L 275 , 18 . 10 . 1980 , P . 6 . COMMISSION DECISION OF 9 FEBRUARY 1981 AUTHORIZING THE GRAND DUCHY OF LUXEMBOURG TO FIX ADDITIONAL CRITERIA FOR THE DEFINITION OF ' PRODUCER OF SHEEPMEAT ' ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 81/107/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1837/80 OF 27 JUNE 1980 ON THE COMMON ORGANIZATION OF THE MARKET IN SHEEPMEAT AND GOATMEAT ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 3445/80 ( 2 ), HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2643/80 OF 14 OCTOBER 1980 LAYING DOWN GENERAL RULES GOVERNING THE GRANTING OF THE PREMIUM FOR THE BENEFIT OF SHEEPMEAT PRODUCERS ( 3 ), AND IN PARTICULAR ARTICLE 1 ( 1 ) ( A ) THEREOF , WHEREAS THE COMPETENT AUTHORITIES OF THE GRAND DUCHY OF LUXEMBOURG HAVE INFORMED THE COMMISSION OF THEIR INTENTION TO SUPPLEMENT THE DEFINITION OF ' PRODUCER OF SHEEPMEAT ' SET OUT IN ARTICLE 1 ( 1 ) ( A ) OF REGULATION ( EEC ) NO 2643/80 BY CERTAIN ADDITIONAL CRITERIA ; WHEREAS THE COMMISSION IS REQUIRED TO GIVE ADVANCE APPROVAL OF THE SAID CRITERIA , HAS ADOPTED THIS DECISION : ARTICLE 1 THE GRAND DUCHY OF LUXEMBOURG IS HEREBY AUTHORIZED TO SUPPLEMENT THE DEFINITION OF ' PRODUCER OF SHEEPMEAT ' SET OUT IN ARTICLE 1 ( 1 ) ( A ) OF REGULATION ( EEC ) NO 2643/80 BY THE ADDITIONAL CRITERIA FORWARDED TO THE COMMISSION ON 16 JANUARY 1981 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE GRAND DUCHY OF LUXEMBOURG . DONE AT BRUSSELS , 9 FEBRUARY 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION